NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

     CREATIVE INTEGRATED SYSTEMS, INC.,
               Plaintiff-Appellant,

                            v.

 NINTENDO OF AMERICA, INC., NINTENDO CO.,
LTD., MACRONIX AMERICA, INC., AND MACRONIX
         INTERNATIONAL CO., LTD.,
           Defendants-Cross Appellants.
             ______________________

                    2012-1579, -1626
                 ______________________

   Appeals from the United States District Court for the
Central District of California in No. 10-CV-2735, Judge A.
Howard Matz.
                  ______________________

                  Decided: June 3, 2013
                 ______________________

    TODD G. VARE, Barnes & Thornburg, LLP, of Indian-
apolis, Indiana, argued for plaintiff-appellant. With him
on the brief was JEFFREY M. BARRON.

    DANIEL J. O’CONNOR, Baker & McKenzie, LLP, of Chi-
cago, Illinois, argued for defendants-cross appellants.
2       CREATIVE INTEGRATED SYSTEMS   v. NINTENDO OF AMERICA

With him on the brief were EDWARD K. RUNYAN, DANIEL
A. TALLITSCH and OMAR D. GALARIA.
                ______________________

    Before LOURIE, CLEVENGER, and REYNA, Circuit Judges.
REYNA, Circuit Judge.
    Creative Integrated Systems, Inc. (“Creative”) owns
U.S. Patent No. 5,241,497 (the ’497 patent), which covers
certain improvements to read only memory (“ROM”).
Creative sued Nintendo of America, Inc., Nintendo Co.,
Ltd., Macronix America, Inc., and Macronix International
Co., Ltd. (collectively, “Nintendo”) for infringement,
alleging that ROM chips used in Nintendo gaming sys-
tems infringed claims 5-7 and claim 12 of the ’497 patent.
After a Markman hearing, the parties agreed to a stipu-
lated judgment of non-infringement. Creative appealed
the construction of a term known as “term one,” and
Nintendo cross-appealed, arguing that the district court
erred in finding the “first means” and “second means”
terms in claims 5 and 12 not to be indefinite. For the
reasons that follow, we reverse the district court’s con-
struction of term one and affirm its ruling that the first
and second means are not indefinite. The judgment of
non-infringement is therefore vacated.
                        BACKGROUND
    The ’497 patent “relates to a read only memory
(ROM), and in particular to improvements in the circuitry
and methodology of the subcircuits included within a very
large scale integrated (VLSI) ROM.” ’497 patent col. 1 ll.
12-15. According to the patent, a typical ROM is com-
prised of thirteen logical components:
 CREATIVE INTEGRATED SYSTEMS   v. NINTENDO OF AMERICA    3




Id. fig. 1. Although the specification of the ’497 patent
describes improvements to several of these components, it
claims improvements to only one of them: the “memory
cell array.”
    The memory cell array, which contains all of the data
stored in the ROM, is a grid of memory cell blocks that,
for our purposes, can be thought of as being organized
into columns. Each memory cell block contains a certain
number of bits of data. To read data from the ROM, the
memory cell array must select a single block from this
grid, and the block must select a single bit of data. Figure
19 shows the memory cell array with all but one column
hidden.
4       CREATIVE INTEGRATED SYSTEMS   v. NINTENDO OF AMERICA




’497 patent fig. 19. In the discussion that follows, we
shall refer to the column depicted in figure 19 as “Column
1.”
    Column 1 is comprised of three memory cell blocks
(77). 1 Three lines connect these blocks to one another:
two virtual ground lines (VG0 and VG1) and one main bit
line (BL0). 2 Ordinarily, none of these blocks are electri-
cally connected to the main bit line. To read an individual
bit from Column 1, it is necessary to connect one of the
blocks to the main bit line by enabling the block select
line (BSi) corresponding to the block that contains the


    1   Of course, columns can contain more than three
blocks in actual implementations.
    2   Similarly, the blocks within other columns, not
shown in figure 19, are each connected to two virtual
ground lines and one main bit line. For example, column
two, if it were shown, would be connected along lines
VG1, BL1, and VG2, column three to VG2, BL2, and VG3,
and so on.
 CREATIVE INTEGRATED SYSTEMS   v. NINTENDO OF AMERICA    5
desired bit. An individual bit within a block is then
designated by selectively enabling the word lines (Wli) in
that block. This creates a path from one of the virtual
ground lines through the block to the main bit line, where
the bit can ultimately be read.
    Although all of the lines can be thought of as physical
wires, they come in two different varieties: diffusion lines
and metallization lines. Diffusion lines are made by
introducing impurities into the ROM chip’s silicon base
material; metallization lines are made of metal. Each
type of line has different properties and uses. Diffusion
lines and metallization lines are located on different
layers of the ROM chip and are separated by a layer of
insulation. When a connection between a metallization
line and a diffusion line is necessary, it must be made via
a “contact point,” a metal post that travels vertically
through the insulation layer. The virtual ground lines
and main bit lines discussed above are metallization lines,
while the lines within individual blocks are diffusion
lines.
     With this background in mind, we proceed to the
claims. The ’497 patent claims improvements to the
memory cell blocks that make up the grid in the memory
cell array depicted in figure 19 and described above. The
specification describes two embodiments for implementing
the blocks in the memory cell array. For convenience, we
refer to each of these embodiments by the number of the
figure depicting it in the written description. See ’497
patent col. 8 l. 46 to col. 9 l. 27 (describing the figure 7
embodiment); id. at col. 9 l. 28 to col. 10 l. 3 (describing
the figure 9 embodiment).
    In the figure 7 embodiment, the block is connected to
the virtual ground lines and the main bit line by three
pairs of contacts:
6     CREATIVE INTEGRATED SYSTEMS   v. NINTENDO OF AMERICA




The metallization lines for the two virtual ground lines
(78, connected to the leftmost and rightmost pairs of
contacts) and the main bit line (79, connected to the
middle pair of contacts) are shown shaded in gray. These
lines are connected to both the top and the bottom of the
block via the six contacts. The remaining lines are diffu-
sion lines.
    The block can be selected for reading by enabling
block select line BS, which connects the block to the main
bit line by means of block select transistors 80 and 85.
The block contains four columns of memory cells, with
each memory cell storing one bit of data. By selectively
coupling one of the virtual ground lines to ground and the
other to the precharge, either the left or the right two
columns are selected for reading. The CA and CB lines
control four column select transistors (81, 82, 83, and 84)
to narrow this down to a single column. Finally, address
data enters the block on lines 88-1 to -N to designate
 CREATIVE INTEGRATED SYSTEMS   v. NINTENDO OF AMERICA    7
which memory cell within the selected column will be
read.
    The figure 7 and figure 9 blocks perform identical
functions—allowing the ROM to read the bit of data at a
particular address—and certain features are common to
both embodiments. The main difference between the two
embodiments is the layout of the contacts. Instead of
employing six contacts, the figure 9 embodiment requires
only three: one in the middle for the main bit line, and
two on the sides for the virtual ground lines:




As in the figure 7 embodiment, lines CA and CB control
the four column select transistors (101, 102, 116, 118),
permitting the selection of one of the four columns, and
the configuration of the two virtual ground lines deter-
mines whether the left two or right two columns of
memory cells are read. Because there is only one contact
to the main bit line, the two block select transistors (130)
are both located on the same end of the block.
    The figure 9 embodiment is designed to be arranged
in alternation with its mirror image to form a column in
8     CREATIVE INTEGRATED SYSTEMS    v. NINTENDO OF AMERICA
the memory cell array. When arranged in this manner, it
requires only half the number of contacts as the figure 7
embodiment. A further advantage of this arrangement is
that regardless of which memory cell is addressed, the
path between the virtual ground and the main bit line is
always approximately equal to the length of the addressed
block. See ’497 patent col. 39 ll. 22-24 and col. 41, ll. 17-
19.
   As originally drafted, the claims did not include the
metallization lines. The patentee submitted an amend-
ment adding the lines, explaining that
    [e]ach of the claims have directly or indirectly
    been amended to include an appropriate reference
    to the metal[l]ization lines connecting the ends of
    the main bit lines or virtual ground lines within
    each block in an end-to-end fashion. The met-
    al[l]ization lines allow[] access to each block from
    either end of the block according to the method
    and structure of the invention described and
    claimed above.
J.A. 1469. The amended application eventually issued as
the ’497 patent.
    In 2010, Creative initiated this suit against Nintendo.
The district court conducted a Markman hearing, constru-
ing language in claims 5 and 12 describing the metalliza-
tion lines to require that the virtual ground lines and
main bit line be connected to each end of each block. The
court recognized that this construction excluded the figure
9 embodiment from the asserted claims. In addition, the
court examined the “first means” and “second means”
terms from claims 5 and 12, concluding that the figure 7
embodiment disclosed sufficient structure to support
these means plus function terms. Based on the Markman
order, the parties stipulated to a judgment of non-
infringement, and this appeal followed. We have jurisdic-
tion pursuant to 28 U.S.C. § 1295(a)(1).
 CREATIVE INTEGRATED SYSTEMS     v. NINTENDO OF AMERICA   9
                       DISCUSSION
     Creative argues that the district court erred in con-
struing language in claims 5 and 12 to require metalliza-
tion lines to connect to contacts at each end of each block,
and that this error led the court to erroneously conclude
that the figure 9 embodiment was not covered by any of
the asserted claims. In the cross-appeal, Nintendo dis-
putes the district court’s construction of the “first means”
and “second means” terms in claims 5 and 12, arguing
that the patent is invalid because it discloses no structure
for these terms. These are questions of claim construction
that this court reviews de novo. Cybor Corp. v. FAS
Techs., Inc., 138 F.3d 1448, 1456 (Fed. Cir. 1998) (en
banc).
                             I
    We begin with Creative’s appeal. The district court
construed claims 5 and 12 to require that each metalliza-
tion line be connected to a contact at each end of each
block. Creative argues that the plain language of claim
12 is contrary to this result and that in claim 5 the metal-
lization lines connect one block to another, not both ends
of an individual block to each other. Creative contends
that the district court’s construction improperly imports a
limitation from the written description into the claims,
and that the prosecution history does not clearly disavow
the broader reading that the metallization lines need only
connect one block to the next.
                       A. CLAIM 12
     “It is a bedrock principle of patent law that the
claims of a patent define the invention to which the
patentee is entitled the right to exclude.” Phillips v. AWH
Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (en banc)
(internal quotation marks omitted). The words of a claim
are generally given their ordinary and customary mean-
ing, which is the meaning a term would have to a person
10    CREATIVE INTEGRATED SYSTEMS    v. NINTENDO OF AMERICA
of ordinary skill in the art after reviewing the intrinsic
record at the time of the invention. Id. at 1312-13. The
intrinsic record includes the claims, the specification, and
the prosecution history. E.g., Vitronics Corp. v. Concep-
tronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996).
    The district court began its analysis of claim 12 by
looking at the claim language. Claim 12 states that the
“plurality of blocks [are] coupled together at their ends by
metallization lines.” ’497 patent col. 39, ll. 6-9. The court
observed that “[t]he plain language of claim [12] appears
to strongly support [Creative]’s position. In claim [12],
the ‘blocks are coupled together by metal[l]ization lines.’
There is no mention of the lines connecting to both ends of
each block, or to any end at all.”
    The district court’s analysis of the claim language is
correct. The language of claim 12 requires only that the
plurality of blocks be coupled together by the metalliza-
tion lines; it does not require that each end of a single
block be coupled to the other. By contrast, in unasserted
claim 1, the virtual ground lines and main bit lines are
connected “at each of said ends of each of said blocks.”
This shows that the patentee was able to formulate claims
requiring each end of each block to be connected to the
metallization lines. The patentee chose not to do so in
claim 12, and the district court’s understanding was in
accordance with that choice.
     The district court could have ended its analysis with
the plain language. Instead, it continued, observing that
“[t]he specification contradicts the apparent clarity of
claim [12]’s language.” The court identified two state-
ments it believed supported a reading contrary to the
plain language. First, the specification at one point
describes the “invention” as having a plurality of contacts
“connected to the virtual ground lines and main bit line at
each the [sic] end of each block.” ’497 patent col. 8 ll. 55-
57. Second, the specification also describes the virtual
 CREATIVE INTEGRATED SYSTEMS      v. NINTENDO OF AMERICA 11
ground lines and main bit line as having “a contact con-
nected therewith at opposing ends of each block of
memory cells.” Id. col. 9 ll. 14-16. Citing C.R. Bard, Inc.
v. United States Surgical Corp., 388 F.3d 858, 864 (Fed.
Cir. 2004), the court reasoned that these statements were
entitled to significant weight because they “describe[d]
the entire invention and not any specific embodiment.”
    In C.R. Bard, this court explained that “[s]tatements
that describe the invention as a whole, rather than state-
ments that describe only preferred embodiments, are
more likely to support a limiting definition of a claim
term.” 388 F.3d at 864. This is especially true where
“other statements and illustrations in the patent are
consistent with the limiting description.” Am. Piledriving
Equip., Inc. v. Geoquip, Inc., 637 F.3d 1324, 1334 (Fed.
Cir. 2011). But this principle has no application where, as
here, the other statements and illustrations make it clear
that the limitations do not describe the invention as a
whole.
     The problem with the district court’s analysis is that
the statements it relies on do not describe the entire
invention—they describe only the figure 7 embodiment.
The specification and drawings in this case describe over
a dozen improvements to various components of ROM
circuitry. These improvements include, among other
things, oscillators, triggers, sense amplifiers, output
inverter stages, and the two different block architectures
described by the figure 7 and figure 9 embodiments. Each
of the separate sections describing these unrelated im-
provements refers to the particular improvement it is
describing as “the invention.” See, e.g., ’497 patent col. 8
ll. 3-45 (“The invention is an improvement in a memory
circuit including an address transition detection circuit . .
. .”); id. at col 11. ll. 11-27 (“The invention is . . . an ad-
dress decoder . . . .”); id. at col 11 l. 28 to col. 12 l. 2 (“The
invention is an improvement in a sense amplifier . . . .”);
id. at col. 12 ll. 3 to col 13 l. 18 (“The invention is an
12    CREATIVE INTEGRATED SYSTEMS        v. NINTENDO OF AMERICA
improvement in a . . . trigger circuit . . . .”); id. at col 14. ll.
24-59 (“The invention is an improvement in a . . . bias
circuit . . . .”). But each of these “inventions” embodies a
different improvement; indeed, most are improvements to
different components of the ROM.
    The district court singled out the portion of the speci-
fication describing the figure 7 embodiment, ascribing it
extra weight under C.R. Bard. But the invention is no
more limited to the figure 7 embodiment than it is limited
to any other embodiment described as “the invention” in
the specification. By affording the two statements de-
scribing figure 7 greater weight than they are entitled
under the plain language of the claims, the district court
improperly limited the claims to the figure 7 embodiment.
See, e.g., Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d
898, 904 (Fed. Cir. 2004) (“[I]t is improper to read a
limitation from the specification into the claims.”).
    In addition to the two sentences from the specifica-
tion, the district court relied on the patentee’s statement
in the prosecution history that “[t]he metallization lines
allow[] access to each block from either end of the block”
to support its departure from the plain language of claim
12. In the court’s view, this language “confirm[ed] that
the metal lines are connected to both ends of each block.”
    Statements made during prosecution may affect the
scope of the claims. See Phillips, 415 F.3d at 1317.
Specifically, “a patentee may limit the meaning of a claim
term by making a clear and unmistakable disavowal of
scope during prosecution.” Purdue Pharma L.P. v. Endo
Pharms. Inc., 438 F.3d 1123, 1136 (Fed. Cir. 2006). But
an alleged disavowal of claim scope will not limit the
scope of a claim if the disavowal is ambiguous. See Omega
Eng’g, Inc, v. Raytek Corp., 334 F.3d 1314, 1324 (Fed. Cir.
2003).
    In this case, the context of the single sentence of the
prosecution history relied upon by the district court
 CREATIVE INTEGRATED SYSTEMS    v. NINTENDO OF AMERICA 13
supports the plain language construction of the claim.
The sentence comes from an amendment submitted after
the examiner “suggested that the role of the metallization
lines connecting together each block within the memory
array be expressly claimed.” The amendment added
language describing the metallization lines to each of the
independent claims. In some claims, the added language
clearly expresses that each end of an individual block is
connected to the other, while in other claims the amended
language lacks such a limitation, requiring only that the
metallization lines connect one block to the next. In
explaining these changes, the patentee stated that “the
overlying metallization lines . . . connect each block of
memory cells to the next block through the end contacts,”
that “the metallization lines connect[] the memory blocks
end to end through their contacts,” and that “the metalli-
zation lines . . . are used to connect one block to another.”
These statements reflect the fact that the claims cover
multiple embodiments, some of which allow the block to
be accessed from contacts on either side, and some of
which do not.
    The district court singled out one of these statements
as “provid[ing] evidence that the applicant intended to
claim an invention in which the blocks could be accessed
‘from either end.’” While a court may rely on a single
statement as evidence of disavowal, see Computer Docking
Station Corp. v. Dell, Inc., 519 F.3d 1366, 1377 (Fed. Cir.
2008), that statement must nevertheless be clear and
unambiguous.
    In this case, there was no such clear and unambigu-
ous disavowal. The single sentence relied on by the
district court states that “[t]he metallization lines allow[]
access to each block from either end of the block.” This
statement disavows nothing. Instead, it describes the
figure 7 embodiment, which is claimed by independent
claim 1 and which was also amended to include metalliza-
tion lines in this office action. The discussion of the figure
14    CREATIVE INTEGRATED SYSTEMS      v. NINTENDO OF AMERICA
7 embodiment is not a clear and unambiguous disavowal
of the other embodiments, especially given the presence in
this office action of numerous amendments and explana-
tions which are not similarly limited in scope.
                          B. CLAIM 5
    The corresponding language in claim 5 is slightly dif-
ferent from that of claim 12. In claim 5, the “plurality of
blocks [are] coupled together at their ends by metalliza-
tion lines.” ‘497 patent col. 39, ll. 6-9. As the district court
recognized, this language is ambiguous, and could easily
support either Nintendo’s or Creative’s desired construc-
tion.
    Notwithstanding the slightly different language, the
district court did not analyze claim 5 separately from
claim 12. But the fact that we have rejected the court’s
construction of the similar language in claim 12 does not
necessarily require us to do the same here, because the
plain language of claim 12 presented a formidable obsta-
cle to the district court’s construction that is not present
in claim 5.
    Nevertheless, we conclude that the district court’s
construction of claim 5 was also in error. As discussed
above, the court’s application of C.R. Bard and its reliance
on the prosecution history were improper. The district
court employed the same reasoning to claim 5 as it did to
claim 12. For the reasons discussed in our analysis of
claim 12, construing this term to be limited to figure 7
impermissibly reads a limitation from the specification
into the claim. Intervet Am., Inc. v. Kee-Vet Labs., Inc.,
887 F.2d 1050, 1053 (Fed. Cir. 1989) (“[L]imitations
appearing in the specification will not be read into claims,
and . . . interpreting what is meant by a word in a claim is
not to be confused with adding an extraneous limitation
appearing in the specification, which is improper.” (inter-
nal quotation marks omitted)). For these reasons we
 CREATIVE INTEGRATED SYSTEMS      v. NINTENDO OF AMERICA 15
reject the district court’s construction limiting claim 5 to
any particular embodiment.
    In addition, we find that the specification contains
ample evidence that claim 5 is not limited to the figure 7
embodiment. “Other claims of the patent in question,
both asserted and unasserted, can also be valuable
sources of enlightenment as to the meaning of a claim
term.” See Phillips, 415 F.3d at 1314 (citing Vitronics, 90
F.3d at 1582). In this case, unasserted claim 1 concisely
and unambiguously describes a block that contains con-
tacts on each end which are connected to each other by
metallization lines—in other words, a block limited to the
figure 7 embodiment. The blocks of claim 1 contain
“contact means connected to said virtual ground lines and
main bit line at each of said ends of said block,” ’497
patent col. 38 ll. 21-23, and the metallization lines are
connected to the contact means “at each of said ends of
each of said blocks.” In contrast, claim 5 requires only
that the “plurality of blocks [are] coupled together at their
ends by metallization lines.” To read this language as
restricted to figure 7, as the district court did in this case,
is to render superfluous the exacting language chosen by
the patentee in claim 1. Absent some compelling support
limiting claim 5 to the figure 7 embodiment, we decline to
do so. See Curtiss-Wright Flow Control Corp. v. Velan,
Inc., 438 F.3d 1374, 1381 (Fed. Cir. 2006) (“[C]laim differ-
entiation takes on relevance in the context of a claim
construction that would render additional, or different,
language in another independent claim superfluous[.]”).
                          *   *    *
    The district court correctly determined that the plain
language of claim 12 did not require the metallization
lines to connect to each end of each block. Its reliance on
isolated statements in the specification and prosecution
history to support a contrary conclusion was error, and its
16    CREATIVE INTEGRATED SYSTEMS   v. NINTENDO OF AMERICA
construction of this term in claims 5 and 12 is therefore
reversed.
                             II
    In the cross-appeal, Nintendo argues that the “first
means” and “second means” terms in claims 5 and 12 lack
structure and are therefore indefinite. It contends that
the district court improperly relied on expert testimony to
overcome the lack of description of the underlying struc-
ture for these means-plus-function terms.          Creative
responds that the district court properly credited expert
testimony as to how one of skill in the art would have
understood the claims and that sufficient structure is
disclosed in both the figure 7 and figure 9 embodiments.
    The parties agree that both of these terms are means-
plus-function terms. To determine whether a means-plus-
function limitation is definite, a court applies a two-step
analysis. First, the court must identify the particular
claimed function. See HTC Corp. v. IPCom GmbH & Co.,
KG, 667 F.3d 1270, 1278 (Fed. Cir. 2012). Second, the
court must look to the specification and identify the
corresponding structure, material, or acts that perform
that function. Id. “[A] challenge to a claim containing a
means-plus-function limitation as lacking structural
support requires a finding, by clear and convincing evi-
dence, that the specification lacks disclosure of structure
sufficient to be understood by one skilled in the art as
being adequate to perform the recited function.” Budde v.
Harley-Davidson, Inc., 250 F.3d 1369, 1376-77 (Fed. Cir.
2001).
                             A
    The first means and second means are worded differ-
ently, and the court supplied a slightly different function
and analysis to each. We begin with the first means. The
parties agree that the function for the first means is to
“selectively couple a diffusion bit line to a virtual ground
 CREATIVE INTEGRATED SYSTEMS    v. NINTENDO OF AMERICA 17
line.” The district court used this definition of the func-
tion, and we see no reason to disturb it.
    The district court identified “transistor 81 and line
CA” in figure 7 as the structure for the “first means.”
Observing that this structure selectively coupled line 86-1
to line 86-2, the court reasoned that since there was no
dispute that line 86-2 was a diffusion bit line, “the only
question [wa]s whether [l]ine 86-1 is a diffusion virtual
ground line.” The court observed that line 86-1 is a
diffusion line and is connected to the virtual ground line.
Crediting expert testimony from both sides that a diffu-
sion line connected to a virtual ground line “would reach
the same voltage as the metal virtual ground line and
would perform the function of a diffusion virtual ground
line,” the court concluded that “a person having ordinary
skill in the art would know that [l]ine 86-1 is a diffusion
virtual ground line.”
    The district court did not err in taking the expert tes-
timony into account. “Whether or not the specification
adequately sets forth structure corresponding to the
claimed function necessitates consideration of that disclo-
sure from the viewpoint of one skilled in the art.” Budde,
250 F.3d at 1376. Here, there is no dispute that the
structure identified by the district court was disclosed.
The parties merely dispute how line 86-1 should be la-
beled. The district court properly relied on the testimony
of both experts to conclude that a person having ordinary
skill in the art would understand line 86-1 to be a diffu-
sion virtual ground line. See Med. Instrumentation &
Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1212 (Fed.
Cir. 2003) (“It is important to determine whether one of
skill in the art would understand the specification itself to
disclose the structure, not simply whether that person
would be capable of implementing that structure.”).
Nintendo has not shown that this finding was in clear
error. Nor has Nintendo provided clear and convincing
evidence to show that the specification “lacks disclosure of
18       CREATIVE INTEGRATED SYSTEMS   v. NINTENDO OF AMERICA
structure sufficient to be understood by one skilled in the
art as being adequate to perform the recited function.”
Budde, 250 F.3d at 1376-77. Accordingly, Nintendo has
not proven that the patent is invalid on this basis.
                             B
    The court identified the function for the “second
means” as “selectively coupl[ing] a diffusion bit line to a
diffusion main bit line.” The difference between this and
the first means is that while the first means couples a
diffusion bit line to a virtual ground line, the second
means couples a diffusion bit line to the main bit line.
    Notwithstanding this difference, the district court’s
analysis of this term was nearly identical to its analysis of
the first means. First, the court again concluded that it
could not take figure 9 into account in looking for the
structure. The court then identified transistor 83 3 and
line CB as the structure corresponding to the second
means. As with the first means, the only question was
whether line 86-3 could be characterized as a diffusion
main bit line. The court concluded that for the same
reasons it had discussed in its analysis of the “first
means,” the “second means” was supported by sufficient
disclosure. We agree that the question is essentially the
same and that the analysis of the first means controls.
     Nintendo offers two reasons to treat the second means
differently from the first. First, Nintendo disputes the
district court’s statement that “[l]ine 86-3 is a diffusion
main bit line because it is connected to metal main bit
line 100,” noting that figure 7 has no reference numbered
100. We agree with Creative that this is a typographical


     3  The district court identified transistor 85 and line
CB as the structure fir the “second means.” The parties
are in agreement that this was a typographical error and
that the correct transistor is transistor 83.
 CREATIVE INTEGRATED SYSTEMS     v. NINTENDO OF AMERICA 19
error. Figures 7 and 9 both contain a main bit line; in
figure 9, this line is labeled 100. These lines are both
main bit lines and, as figure 19 indicates, both perform
the same functions when a block is placed within its
context in the memory cell array.
    Second, Nintendo contends that unlike line 86-1 and
the virtual ground lines in the structure for the first
means, line 86-3 is not connected to the main bit line
because the connection is made by means of a pair of
transistors. It concedes, however, that the two are con-
nected when the block is selected. The fact that the block
may be selected or not is not clear and convincing evi-
dence that a person having ordinary skill in the art would
not understand that line CB and transistor 83 provide the
structure for the second means.
                             C
    Finally, we note that the district court refused to con-
sider whether figure 9 disclosed structure for the first and
second means since under its construction of term 1,
figure 9 could not be an embodiment of claims 5 and 12.
Under our construction of term 1, however, this is no
longer true. As the district court noted, “[t]he [f]igure 7
embodiment contains a structure nearly identical to the
structure from [f]igure 9 that [Creative] proposed” as
structure for the first means. The same holds true for the
second means. We see no meaningful difference, and
conclude that figure 9 also discloses structure for the first
and second means.
                       CONCLUSION
    The district court’s construction requiring metalliza-
tion lines to connect to contacts at each end of each block
was error, and is reversed. Its conclusion that a person
having ordinary skill in the art would understand the
patent to disclose sufficient structure for the first and
second means terms is affirmed. Accordingly, the judg-
20     CREATIVE INTEGRATED SYSTEMS   v. NINTENDO OF AMERICA
ment of non-infringement is vacated and the case is
remanded to the district court for further proceedings not
inconsistent with this opinion.
  AFFIRMED-IN-PART AND REVERSED-IN-PART
                           COSTS
     Each party shall bear its own costs.